25.	Mr. President, on behalf of the Government of Finland, I wish to extend to you our congratulations on your election
as President of this thirty-sixth session of the General Assembly. You bring to your high office unique knowledge and experience based on service in various capacities spanning more than two decades. Those qualities will stand us, in good stead during a session which may have more than its normal share of difficulties.
26.	May I also extend a warm welcome to Vanuatu, the one hundred and fifty-fifth Member of the United Nations. "The accession of that country to sovereignty and membership of the United Nations is yet another proof of the success of the Organization in the peaceful dismantlement of erstwhile colonial empires.
27.	Twenty years have passed since the death of the second SecretaryGeneral of the United Nations, Dag Hammarskjold, and those who died with him. Both in life and in death, Hammarskjold was the incarnation of the immutable ideals of the United Nations. Today the memory of Dag Hammarskjold should stand as a constant reminder and an inspiration to us all in a quest for a more rational and peaceful world order as prescribed in the Charter of the United Nations.
28.	The present world situation causes profound anxiety, which runs deeper than it has in years. Its cause is not a sudden change in the realm of realities. The threat of a major war has not become imminent. Regional conflicts, while acute, have remained regional. The sharp increase in tensions therefore has other causes less tangible, yet of equal impact. What I have in mind is a change in political perceptions and attitudes. The policies resulting from that change could bear the name of confrontation. As a consequence, the EastWest dialog and cc operation have reached their lowest level for well over a decade.
29.	Confrontation pits against each other two major Powers with a preponderance of military might. Less than 10 years ago, the same two Powers solemnly declared that in the nuclear age there was no alternative to peaceful coexistence. At the same time they committed themselves to refraining from seeking i" 'lateral advantage at the expense of each other, to cooperation in preventing conflicts that could increase international tension and to limitation of armaments bilaterally and multilaterally. Today confrontation seems to have overtaken these pledges.
30.	But confrontation does not exist in a void. It is a complex phenomenon, with elements of historical legacy, ideological convictions, political and economic interests. The consequences of confrontation are global. No one is totally immune from its impact. Confrontation fuels the arms race, while the arms race feeds on confrontation. The disarmament process has come to a halt and even retrogressed. Policies of confrontation aggravate regional conflicts and further complicate their peaceful resolution. Tensions become endemic. International economic exchanges suffer. Problems of the developing world are either ignored or seen in the distorting light of EastWest confrontation.
31.	Policies of confrontation generate a sense of uncertainty and insecurity. The risks involved are compounded by unpredictability. Confrontation is thus inconsistent with the quest for a stable international order. The time has come for a reassessment in the search for a new international consensus. The basis for such a consensus exists. It is the Charter of the United Nations and a strict respect for its provisions by nations large and small, respect not only in word but in deed. The broad objectives of this action should remain detente, disarmament and development. The instruments for this purpose are readily available. They consist of dialog and negotiation. The very essence of an orderly conduct of international affairs is a continuous and unhindered communication between States. The responsibility lies, in the first instance, with those Governments that, because of their overpowering military might, hold the balance of peace in their hands.
32.	In spite of these troubled times, Finland has managed to enjoy both external and internal stability. Pursuing a policy of neutrality, Finland continues to stay outside the conflicts of interest between the great Powers and maintains good relations with all countries. Finland has made use of its international position for the benefit of the entire international community in actively promoting international peace and cooperation, particularly in the United Nations and at the Conference on Security and Cooperation in Europe. Finland will continue to pursue this policy.
33.	Finland is part of the Nordic region, which during the whole postwar era has remained largely untouched by international tensions. This has been the result of the endeavors of the Nordic Governments and the willingness of the great Powers to preserve the stability of the Nordic region. At their meeting at Copenhagen on 1 and 2 September this year, the Foreign Ministers of the Nordic countries confirmed again the importance of the stable and balanced security situation of the Nordic region. They underlined its contribution to the maintenance of peace and security also in a wider international context. The continued absence of nuclear weapons in these countries is a vital element in this regard. In order to strengthen further the existing security policy situation, the Nordic countries have also agreed to continue their contacts concerning the idea of a nuclear weapon-free zone in the Nordic area.
34.	Policies of confrontation and lack of trust have brought disarmament negotiations to a virtual halt. Arms negotiations are fewer and results almost nonexistent. Conversely, military imbalance, real or perceived, leads to new rounds  of the arms race. Pursuit of military superiority, in whatever form or for whatever purpose, is as futile it is dangerous. Security is in disarmament, not in arms.
35.	The gap between achievement and aspiration in disarmament is wider than ever. Weapons of increased sophistication are developed, produced, deployed. Military doctrines are adjusted in response to new technologies. Ultimately, advances in military technology may prove upsetting to global strategic stability, an outcome that would have incalculable consequences.
36. Whatever the commitment to curbing the arms race, the perilously advancing military technology will make all efforts in future more complex than hitherto. It will be ever more difficult to agree what weapons should be limited, and how. Verification may prove increasingly complex. Entirely new mechanisms may be necessary.
37. The continuing arms race threatens the security of Europe. Nuclear weapons in Europe have become a subject of acute controversy. Whatever the merits of the claims and counterclaims concerning military balance in this field, the end result is the same: less security for all. There is only one way out: negotiations in good faith, and the sooner, the better. As for the Finnish Government, we have consistently opposed the development and deployment of all new nuclear weapons, their spread to new owners and their deployment on new territories.
38.	Direct negotiations between the two major Powers on these questions are urgently called for. Every effort should be made to reach a decision on comprehensive talks on confidence and security-building measures and disarmament in Europe, as envisaged in the ongoing talks at the Madrid follow-up meeting of the Conference on Security and Cooperation in Europe.
39.	A successful outcome of the Madrid follow-up meeting as a whole is of the utmost importance in the light of the present international situation. The persistent efforts of this meeting, which has already continued for over a year, and the results achieved so far reflect, in our opinion, a widely and seriously felt need to preserve the process itself in order to revive and enhance its contribution to detente in Europe. Positive results from Madrid would not merely have an effect on relations among European States but would make an impact on the international situation as a whole.
40.	In a world of scarce human and natural resources, the arms race is a crippling economic strain, both globally and within national economies. The arms race is a choice against development and, ultimately, a choice against the needs of people everywhere, particularly in the developing world. We should also bear in mind that the production of arms is a senseless waste of resources and is destructive to the environment. In view of the vulnerability of the environment and the scarcity of resources, the potential for industrial growth should be used for the purposes of development.
41.	Despite the unpromising outlook, the search for security through disarmament must continue. Efforts to limit nuclear arms must be revitalized. Strengthening the nonproliferation regime is more imperative than ever. The United Nations disarmament machinery must proceed with its work. Its priority items should remain a comprehensive test-ban treaty, a chemical weapons treaty and security guarantees to nonnuclear-weapon States. Progress on these items is essential if next year's special session on disarmament is to provide a new momentum for international disarmament efforts.
42.	The questions of Afghanistan and Kampuchea remain on the agenda of the General Assembly. A peaceful settlement of those conflicts has not been reached. They therefore constitute a severe strain on relations between major Powers and thereby on the international situation as a whole. At the same time, some new elements have been injected into these questions in the form of proposals from various quarters. Efforts in the direction of a peaceful settlement should be pursued in the interest of strengthening international peace and security in accordance with the Charter of the United Nations.
43.	The situation in the Middle East is increasingly critical. Many developments in the area have no direct link with the ArabIsraeli conflict. Yet this problem, as long as it remains unsolved, is the key to the situation and a constant threat to peace and security not only in the region, but in the world as a whole. Israeli settlements in the occupied territories and actions to change the status of Jerusalem are in conflict with the efforts to achieve a comprehensive, just and lasting peace in the Middle East. The recent raids on Beirut and Baghdad have further aggravated the situation. The cycle of violence must be brought to a halt.
44.	The Finnish Government continues to consider that a comprehensive settlement of the Middle East crisis must be based on Security Council resolutions 242 (1967) and 338 (1973). Israel has to withdraw from Arab territories occupied since 1967. Acquisition of territories by force is inadmissible. The right of Israel and all other States in the area to live in peace within secure and recognized boundaries must be guaranteed. Furthermore, the Palestine Liberation Organization [PLO], as the most significant representative of the national aspirations of the Palestinians, has the right to participate in negotiations on a comprehensive settlement. The implementation of the legitimate rights of the Palestinians, including their right to national self-determination, is an essential part of the settlement.
45.	As long as a comprehensive negotiated solution has not been reached in the Middle East, the United Nations must continue its vital task of peacekeeping in the region. The necessary conditions for this activity have to be secured, in particular in Lebanon, where they are in jeopardy. Finland, for its part, continues to contribute to
the peacekeeping operations in the Middle East.
46.	Southern Africa is another region of protracted conflict. South Africa's policies of apartheid have created tensions in the region. Not only does South Africa continue its illegal occupation of Namibia; its attacks on Angola are a serious escalation of violence. Finland, together with the other Nordic countries, has strongly condemned the South African military attacks against Angola.
47.	Security Council resolution 435 (1978) remains the basis of a peaceful solution of the question of Namibia. South Africa has committed itself to the United Nations plan for Namibia, which the Council approved by this resolution. Yet, three years have gone by since the adoption of the plan without its implementation. It is understandable that the African nations begin to despair of the prospects for a negotiated settlement. South Africa must be made to realize that its attempts to prevent the independence of Namibia run against its own interests.
48.	Human rights are closely related to peace, security and prosperity in the world. The record of the United Nations in creating a viable code of conduct for nations in the field of human rights is impressive. Genuine observance of human rights in most parts of the world falls well short, however, of the advanced norms to which the States Members of the United Nations subscribe. Human rights must be respected everywhere without any conditions or qualifications. Disregard of human rights is itself a cause of tension within and between countries.
49.	One aspect of the general question of human rights concerns refugees. The international community has been able to alleviate to some extent the suffering of refugees and displaced persons. The International Conference on Assistance to Refugees in Africa, held last April, was evidence of that. Unfortunately, most of the .great human tragedies of our time are deeply rooted in political and military developments. While humanitarian assistance to refugees must continue, the underlying causes must be removed.
50.	EastWest political confrontation, to which 1 referred at the beginning of my statement, has pushed the question of NorthSouth cooperation into the background. Yet if we do not urgently tackle the problems of development and poverty we shall be heading towards another confrontation, a confrontation between North and South. The danger of such a development for world peace and stability is manifest. Therefore urgent and determined action is now necessary. This is the responsibility of all Member States of the United Nations. In particular, all developed nations must assume their equitable share of that responsibility.
51.	The dimensions of international economic problems are immense. Population pressures continue; abject poverty, hunger and malnutrition prevail; the human environment deteriorates; and the limits set by the scarcity of natural resources are evident. Radical change is imperative. Priority must be given to mobilizing all our resources for the fight against these problems. This requires structural change in the world economy and increased transfers of resources, as well as a profound change in attitudes and internal economic adjustments, particularly in the industrialized countries.
52.	New efforts must be made to revitalize negotiations on international economic cooperation and development. In this respect, my Government shares the hopes which have been placed in the meeting of Heads of State in Cancun next month. We hope that that meeting will provide new impetus for the launching of the global negotiations by the General Assembly later this year.
53.	Two major United Nations conferences on development have taken place this year. They have demonstrated that significant progress can be achieved through negotiations within the United Nations in areas which are central to international economic cooperation.
54.	Sustained international economic development cannot be achieved without extensive global cooperation on energy. The United Nations Conference on New and Renewable Sources of Energy held at Nairobi was a first step on that road. Finland will, for its part, work actively for the implementation of the Program of Action adopted by the Conference.3 Increased Finnish development assistance will be allocated for the transfer of advanced technology in the field of energy. In this context, an international symposium organized by the Nordic countries and the Organization of Petroleum Exporting Countries [OPEC] on the financing of new and renewable sources of energy in developing countries will be held in Helsinki in a few weeks' time.
55.	The United Nations Conference on the Least Developed Countries held at Paris was a success. The Substantial New Program of Action for the 1980s for the Least Developed Countries adopted by the Conference is an important political recognition of the legitimate requirements of those countries. I pledge the full support of my Government to the New Program of Action. In addition, it is the firm intention of my Government to continue its policy of channeling at least 30 per cent of its bilateral development assistance to the bast developed countries.
56.	I should like to recall my statement at the thirty- second session of the General Assembly [10th meeting].
At that time, four years ago, I announced my Government's decision to double, over a period of five years, the share of its gross national product allocated to official development assistance. I am happy to state now that according to the budget bill which my Government has decided to submit to Parliament that target will be achieved in 198^. Thus we have practically reached the half way mark towards the United Nations target of 0.7 per cent of the gross national product, a target to which, my Government remains fully committed.
57.	Finally, I should like to draw attention to a specific issue which is both topical and important the problems of disabled persons. The proclamation of this year as the International Year of Disabled Persons reflects the resolve of the international community to work for their welfare as a measure of social justice. Disabled persons, as well as others, are Entitled to full respect for their rights as integrated and equal members of their community. Our main task now is to ensure that the momentum of action generated is sustained after the year 1981. The ongoing work towards a longterm solution of the problems of the prevention of disability and the rehabilitation of disabled persons must be pursued.
